DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 2016 has been entered.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered, but they are not fully persuasive. The 35 USC § 112, and updated 101 and 103 rejections of claims 1-20 are applied in light of Applicant's amendments.  
With respect to the 35 USC § 112(b) rejection, the Applicant’s amendments have not clarified or solved the issue stated by the Examiner (see the 35 USC § 112 rejection below and provided on the previous Final Rejection). The Examiner suggests an Interview if further clarification is needed by the Applicant. 
Applicant’s arguments with respect to the rejection of the claims with respect to the 35 USC § 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
With respect to the 35 USC § 101 rejection, the Applicant’s amendments and arguments have been considered, but are unpersuasive and the subject matter remains ineligible. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The claimed subject matter is merely claims a method/system for calculating and selecting information regarding package deliveries.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the identifying and analyzing (risk matrix) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of identifying package data, determining a risk matrix, and making a selection based on the risk matrix/model can be performed by a human (mental process/pen and paper). The practice of identifying package information (variables) and constructing models with set parameters (risk matrix) can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for package deliveries and performing additional risk analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding package deliveries, and performing risk analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1, 8, and 15recite “identifying a subset of packages of the set of packages having a negative delivery status, the negative delivery status indicating a package undelivered to a designated recipient for the package". It is unclear what is being claimed. It is unclear how a subset of the set of delivered packages can be undelivered. If the first set of packages are delivered, then any subset of those packages must also be delivered. A package cannot simultaneously be delivered and undelivered. For purposes of examination, the Examiner will interpret "identifying a subset of packages of the set of packages having a negative delivery status, the negative delivery status indicating a package undelivered to a designated recipient for the package " to mean any package that is undelivered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), system (claims 8-14), and computer program product (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: identifying a set of characteristics for a first set of packages delivered by one or more distributors, each package of the first set of packages being assigned a delivery status based on a delivery attempt for the package;; identifying a subset of packages of the set of packages having a negative delivery status, the negative delivery status indicating a package undelivered to a designated recipient for the package; based on the subset of packages with the negative delivery status, determining a risk matrix for package delivery by the one or more distributors; based on the risk matrix, generating a set of delivery plans for delivery of a second set of packages by the one or more distributors, the second set of packages having a set of delivery characteristics including a set of package characteristics and a set of delivery location characteristics, at least a portion of the set of delivery characteristics including a set of modifiable characteristics and having a range of modification, the range of modification for a delivery characteristic of the set of delivery characteristics being designated by a recipient of a package of the second set of packages associated with the delivery characteristic; and selecting a delivery plan from the set of delivery plans based on the risk matrix, the set of package characteristics, the set of delivery location characteristics, and at least one range of modification of the set of modifiable characteristics included in the set of delivery characteristics of the second set of packages. Independent claims 8 and 15 recite the system and CRM for performing the method 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-implemented method…; A system, comprising:  P201810281US01Page 25 of 30one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations …; A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations… (as recited in independent claims 1, 8, and 15). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine 
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented method…; A system, comprising:  P201810281US01Page 25 of 30one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations …; A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations… (as recited in independent claims 1, 8, and 15) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0052]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example  determining a subset of common characteristics for the subset of packages having the negative delivery status; and determining a delivery probability value for each characteristic of the subset of common characteristics;  determining one or more modifiable characteristics of the set of delivery characteristics for the second set of packages; and for each delivery plan, determining a delivery probability for each package of the second; generating a set of loading plans for organizing the second set of packages within a delivery vehicle, each loading plan of the set of loading plans corresponding with at least one delivery plan of the set of delivery plans; and selecting a loading plan of the set of loading plans based on selection of the delivery plan; based on selection of the delivery plan, modifying one or more delivery characteristics to generate modified delivery characteristics for at least a portion of the second set of packages; in response to modifying the one or more delivery characteristics, determining a designated recipient for each package of the portion of the second set of packages associated with the modified delivery characteristics; for each package of the portion of the second set of packages, generating a change notification indicating the modified delivery characteristics for that package; and transmitting the change notification for each package to the designated recipient associated with that package; monitoring a delivery status of the second set of packages as the second set of packages are being delivered; based on monitoring the delivery status, identifying a delivery anomaly indicating negative delivery of a portion of the second set of packages; based on the delivery anomaly, modifying the delivery plan for the second set of packages to generate a modified delivery plan; and notifying the one or more distributors of the modified delivery plan”, without additional elements that 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10445818 (hereinafter “Chowdhary”) et al., in view of U.S. PGPub 20160328781 to (hereinafter “Patel”) et al., in further view of U.S. PGPub 20180121875 (hereinafter “Satyanarayana”) et al., and in further view of U.S. PGPub 20040211834 (hereinafter “Fleckenstein”) et al. 
 As per claim 1, Chowdhary teaches a computer-implemented method, comprising: 
identifying a set of characteristics for a first set of packages delivered by one or more distributors, each package of the first set of packages being assigned a delivery status based on a delivery attempt for the package; identifying a subset of packages of the set of packages having a negative delivery status, the negative delivery status indicating a package undelivered to a designated recipient for the package; based on the subset of packages with the negative delivery status, Chowdhary 066-068: The shipping company server or system 46 may communicate with the system 10 by means of the shipping manager 34. The shipping company server 46 may provide updated information to the transaction delivered by the shipping company…The shipping manager 34 tracks the order until the product has been delivered at which point the order is complete as shown in end block 245…014-018: The one or more computers may determine, using data from the databases, a second set of one or more undelivered orders including at least a product matching the second product. Based on the determined second set of undelivered orders, the one or more computers may determine a second set of one or more options to direct at least one of the second set of undelivered orders to a second address which is associated with the first undelivered in-transit order and provide to a device associated with the first undelivered in-transit order, at least one of the second set of options.. (i) order identification information identifying the respective orders (ii) product information identifying one or more products associated with the respective orders; (iii) shipping information identifying one or more shipping companies associated with the respective orders; (iv) package tracking information identifying package status associated with delivery of the respective orders… determining, by the one or more computers using data in the databases, one or more undelivered in-transit orders including a second product matching the first product; (v) determining, by the one or more computers, one or more options to reroute at least one of the identified undelivered
…including a set of package characteristics…; and at least one characteristic of the set of package characteristics…;Chowdhary 095: “The transaction coordination system 10 may handle situations where an order or order interest information may contain more than a single product… it may be that the items need to be shipped as separate packages, as is the case for products of substantial volume or weight…206-207, Fig. 10: The information may include physical information regarding the products offered by the vendors, such as for example, size, weight, shape, color and the like. The system 10 may also store or have access to information regarding the packaging of one or more shipping carrier including photograph. For example, based on the product quantity, packaging weight, packaging dimensions, product weight information, and the like, the system 10 may determine whether the correct product was indeed shipped from a vendor… The system 10 may access the weight information of the packaging and the weight information regarding the product… and the packaging dimensions are less, such as at most 36 inches long, the system may determine there has been an error.”
 Chowdhary may not explicitly teach the following. However Patel teaches:
determining a risk matrix for package delivery by the one or more distributors; based on the risk matrix…; Patel 0028-0029: “Accordingly, in a workflow that manages and implements the shipment substitution 118 and the shipment interception 116, the retailer 102 can operate various data-driven procedures to identify (and respond to) an at-risk order or shipment fulfillment… In one example, two categories may be 0032: FIG. 2 provides an overview of an order delivery workflow 200 occurring within a distribution channel according to a further example, with the order delivery workflow 200 configured to identify YELLOW and RED orders at risk for delay or non-fulfillment… order submission 202 may be accompanied by operations such as the customer (or an agent assisting the customer) selecting the appropriate product SKUs and shipping options.” {Note: The art teaches the ability to determine/utilize risk assessment to define levels of risk (green, yellow, and red), which teaches a risk matrix. Additionally, each level has different delivery plans based on characteristics, and users have the option to select accordingly.}  
Chowdhary and Patel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Patel 0032].
Chowdhary and Patel may not explicitly teach the following. However, Satyanarayana teaches: 
generating a set of delivery plans for delivery of a second set of packages by the one or more distributors, the second set of packages having a set of delivery characteristics…and a set of delivery location characteristics…and selecting a delivery plan from the set of delivery plans based on the risk matrix, … the set of delivery location characteristics…;Satyanarayana 0032, 0059, 0064: “The delivery associate information may further include a description of the building at the customer address. For example, the delivery associate can include the type of building at the customer address (e.g., single, family, multi-family, apartment building, etc.), and/or one or more locations of the building available for delivery package drop-off (e.g., front steps, front porch, mailbox, back porch, front desk, doorman, etc.). In response, the delivery service may update a customer address profile corresponding to the customer address to include the type of building at the customer address and/or one or more locations of the building at the customer address available for package drop-off. Further, the delivery service may determine a location for a delivery associate to drop-off the delivery item based upon the building type and/or the drop-off locations…0071-0073: determining the optimal risk of loss of a delivery package 110, and determining whether to instruct a delivery associate 106 to leave the delivery package 110 unattended, leave without delivering the delivery package 110, or wait a specified of time for a person authorized to be available to receive the delivery package 110… the delivery service 108 may instruct the delivery associate 106 to the leave the delivery package 110(1) unattended at the customer address 222. For instance, the delivery service 108 may instruct the delivery associate 106(1) to the leave the delivery package 110(1) unattended at the customer address 222(1) when the decision model 128 determines that the risk of loss is below a predetermined threshold and/or the cost of replacing the delivery package 110(1) is below a predefined threshold…0081-0089: the delivery associate may select one or more "details" buttons 312, such as 312(1), 312(2), and 312(3), when the delivery associate desires to view to additional information corresponding to delivery packages. Further, the delivery associate may select one or more "get directions" buttons 314, such as 314(1), 314(2), and 314(3), when the delivery associate desires to view directions to the customer addresses corresponding to the customer address identifiers 310. In addition, the delivery associate may select one or more "get assistance" buttons 316”
Chowdhary, Patel, and Satyanarayana are deemed to be analogous references as they are reasonably pertinent to each other and directed [Satyanarayana 0032].
Chowdhary, Patel, and Satyanarayana may not explicitly teach the following. However, Fleckenstein teaches: 
at least a portion of the set of delivery characteristics including a set of modifiable characteristics and having a range of modification, the range of modification for a delivery characteristic of the set of delivery characteristics being designated by a recipient of a package of the second set of packages associated with the delivery characteristic; and at least one range of modification of the set of modifiable characteristics included in the set of delivery characteristics of the second set of packages;Fleckenstein 0066-0082: “FIGS. 5A and 5B are illustrations of exemplary systems and databases for establishing and linking an alternate delivery authorization code with a database record having personal profile instructions… authorization code 510, which is a unique number, alphanumeric code or any other form of code that is assigned to an authorization for an alternate delivery when established by a customer; the name of the intended recipient (i.e., recipient (i.e., delivery location 514; an alternate delivery address 516 (if the alternate delivery authorization is for delivering items intended for delivery at the primary address 514 to an alternate location… It may also allow an authorized intended recipient to modify certain information about the parcel(s), such as providing a means for a customer to authorize an alternate delivery by specifying an alternative delivery location, authorizing unattended delivery, returning the parcel(s) to the sender, schedule redelivery, or have the parcel held at a service center for pick-up…0154: the customer may establish such alternative delivery arrangements on the delivery service's server and leave a delivery modification authorization 400 at their address ("first location") having an alternate delivery authorization code 402 indicia that is linked with the item code(s) of the parcel(s). The alternate delivery authorization code 402 is associated with a database record, as previously described, that provides instructions for alternate delivery, such as an unattended delivery (without signature authorization) at the intended recipient's address or having the parcel(s) delivered to an alternate address.”
Chowdhary, Patel, Satyanarayana, and Fleckenstein are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chowdhary, Patel, and Satyanarayana with the aforementioned teachings from Fleckenstein with a [Fleckenstein 0080].
 As per claim 2, Chowdhary, Patel, Satyanarayana, and Fleckenstein teach all the limitations of claim 1.
 In addition, Patel teaches:
determining a subset of common characteristics for the subset of packages having the negative delivery status; and determining a delivery probability value for each characteristic of the subset of common characteristics;Patel 0021: As a result of the techniques described herein, a retailer can significantly reduce the number of delayed orders and shipments that would otherwise not be delivered on time (towards a goal of 100 percent of orders delivered on time). As a result, such delivery improvements will have the effect of increasing a retailer's Net Promoter Score (NPS), and other measurements of customer satisfaction. Further, the techniques described herein may be used in connection with advanced analytics and coordination for order and shipment creation, sourcing, and delivery, through appropriate management, synchronization, coordination, and tracking of data for orders, shipments, inventory levels, purchase transactions, and related corporate purchase and fulfillment operations…0028-0029: In one example, two categories may be established for at-risk orders and their associated shipments: a “RED” order, and a “YELLOW” order. RED orders may include those orders or shipments which 
Chowdhary and Patel are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chowdhary with the aforementioned teachings from Patel with a reasonable expectation of success, by adding steps that allow the software to utilize risk data with the motivation to more efficiently and accurately organize and analyze package delivery information [Patel 0032].
As per claim 3, Chowdhary, Patel, Satyanarayana, and Fleckenstein all the limitations of claim 2.
 In addition, Patel teaches:
determining one or more modifiable characteristics of the set of delivery characteristics for the second set of packages; Chowdhary 026-031: “In some exemplary embodiments, transmitting a request to direct the first undelivered order may include transmitting a request to modify at least the recipient information associated with the determined undelivered order… after providing one or more options to direct the customer device, the one or more computers perform to the steps of obtaining updated information related to the respective delivery information or the respective package tracking information; updating the data in the databases with the updated information; determining, using data in the databases, a second set of one or more undelivered orders including a product matching the first product; determining, a second set of one or more options to direct at least one of the second set of undelivered orders identified based at least in part on the received indication of interest from the first customer device; and providing, to the first customer device, at least one of the one or more determined options.”
Chowdhary and Patel may not explicitly teach the following. However, Satyanarayana teaches: 
for each delivery plan, determining a delivery probability for each package of the second set of packages based on the risk matrix and modification of at least one delivery characteristic;Satyanarayana 0023, 0038, 0071-0072: The delivery assistance service 124 may train the decision model 128 using the information from the delivery route service 212, information from the weather service 214, locale information 216, customer address profiles 218, and/or customer profiles 242 as training data. As one example, the decision model 128 may include trained statistical models that account for numerous pieces of information including a customer address 222, locations 230 within the customer address 222, monetary values of delivery packages 110, replacement attributes, theft and loss statistics, crime statistics, route information 232 associated with one or more delivery associates 106 associated with the delivery packages 110, wait times associated with previous delivery attempts, a type or category of the customer 202, time of day of the delivery attempt, day of the week, seasonality, weather, etc. The statistical models may be initially trained using a set of training data, checked for accuracy, and then used for determining the optimal risk of loss of a delivery package 110, and determining whether to instruct a delivery associate 106 to leave the delivery package 110 unattended, leave without delivering the delivery package 110, or wait a specified of time for a person authorized to be available to receive the delivery package 110. The statistical models may be periodically updated and re-trained based on new training data to keep the model up to date
Chowdhary, Patel, and Satyanarayana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chowdhary and Patel with the aforementioned teachings from Satyanarayana with a reasonable expectation of success, by adding steps that allow the software to utilize statistical data with the motivation to more efficiently and accurately organize and analyze package delivery information [Satyanarayana 0071].
 As per claim 4, Chowdhary, Patel, Satyanarayana, and Fleckenstein teach all the limitations of claim 1.
 In addition, Chowdhary teaches:
generating a set of loading plans for organizing the second set of packages within a delivery vehicle, each loading plan of the set of loading plans corresponding with at least one delivery plan of the set of delivery plans; and selecting a loading plan of the set of loading plans based on selection of the delivery plan;Chowdhary 018: “The system may comprise one or more processors operatively connected to the one or more electronic databases and configured to perform the following steps: (i) receiving, at the one or more computers from a first requestor device, a request to identify an alternate delivery option for a first existing order, wherein the first existing order contains a first product… determining, by the one one or more options to reroute at least one of the identified undelivered in-transit orders based at least in part on the received request from the first requestor device; and (vi) providing, from the one or more computers to the first requestor device, at least one of the one or more options to reroute…057: The shipping manager 34 may periodically or continually accesses shipping company server or system 46 for data concerning shipping rates, schedules, delivery options, and other information..0192: Vendor 2, may on its own, without the system 10 reroute the delivery from Customer C to Customer A, and then send the updated information to the system 10 to forward to Customer A. After receiving delivery confirmation, the system 10 may then debit/charge Customer A and/or Vendor 2 accordingly..0224: rerouting or swapping may involve the system 10 instructing, through any suitable means, a party (e.g., a shipping carrier, vendor, customer, etc.) to reroute one or more orders. The system 10 may obtain and provide any necessary information (e.g., name, address, etc.) in order for a party to redirect a delivery. In some exemplary embodiments this may be accomplished updating and/or editing existing order information via the system associated with a party.”
 As per claim 5, Chowdhary, Patel, Satyanarayana, and Fleckenstein teach all the limitations of claim 1.
 In addition, Chowdhary teaches:
based on selection of the delivery plan, modifying one or more delivery characteristics to generate modified delivery characteristics for at least a portion of the second set of packages;Chowdhary 018: “The system may comprise one or more processors operatively connected to the one or more electronic databases and configured to perform the following steps: (i) receiving, at the one or more computers from a first requestor device, a request to identify an alternate delivery option for a first existing order, wherein the first existing order contains a first product… determining, by the one or more computers, one or more options to reroute at least one of the identified undelivered in-transit orders based at least in part on the received request from the first requestor device; and (vi) providing, from the one or more computers to the first requestor device, at least one of the one or more options to reroute…057: The shipping manager 34 may periodically or continually accesses shipping company server or system 46 for data concerning shipping rates, schedules, delivery options, and other information..0192: Vendor 2, may on its own, without the system 10 reroute the delivery from Customer C to Customer A, and then send the updated information to the system 10 to forward to Customer A. After receiving delivery confirmation, the system 10 may then debit/charge Customer A and/or Vendor 2 accordingly..0224: rerouting or swapping may involve the system 10 instructing, through any suitable means, a party (e.g., a shipping carrier, vendor, customer, etc.) to reroute one or more orders. The system 10 may obtain and provide any necessary information (e.g., name, address, etc.) in order for a party to redirect a delivery
 As per claim 6, Chowdhary, Patel, Satyanarayana, and Fleckenstein teach all the limitations of claim 5.
 In addition, Chowdhary teaches:
determining a designated recipient for each package of the portion of the second set of packages associated with the modified delivery characteristics; for each package of the portion of the second set of packages, generating a change notification indicating the modified delivery characteristics for that package; and transmitting the change notification for each package to the designated recipient associated with that package;Chowdhary 018: “The system may comprise one or more processors operatively connected to the one or more electronic databases and configured to perform the following steps: (i) receiving, at the one or more computers from a first requestor device, a request to identify an alternate delivery option for a first existing order, wherein the first existing order contains a first product… determining, by the one or more computers, one or more options to reroute at least one of the identified undelivered in-transit orders based at least in part on the received request from the first requestor device; and (vi) providing, from the one or more computers to the first requestor device, at least one of the one or more options to reroute…057: The shipping manager 34 may periodically or continually accesses shipping company server or system 46 for data concerning shipping rates, schedules, delivery options, and other information..0192: Vendor 2, may on its own, without the system 10 reroute the delivery from Customer C to Customer A, and then send the updated information to the system 10 to forward to Customer A. After receiving delivery confirmation, the system 10 may then debit/charge Customer A and/or Vendor 2 accordingly…0204: The system 10 may notify one or more of the requesting customers of this link in order to induce an acceptance of a proposed rerouting of an existing order…0224: rerouting or swapping may involve the system 10 instructing, through any suitable means, a party (e.g., a shipping carrier, vendor, customer, etc.) to reroute one or more orders. The system 10 may obtain and provide any necessary information (e.g., name, address, etc.) in order for a party to redirect a delivery. In some exemplary embodiments this may be accomplished updating and/or editing existing order information via the system associated with a party.”
 As per claim 7, Chowdhary, Patel, Satyanarayana, and Fleckenstein teach all the limitations of claim 5.
 In addition, Chowdhary teaches:
monitoring a delivery status of the second set of packages as the second set of packages are being delivered; based on monitoring the delivery status, identifying a delivery anomaly indicating negative delivery of a portion of the second set of packages; based on the delivery anomaly, modifying the delivery plan for the second set of packages to generate a modified delivery plan; and notifying the one or more distributors of the modified delivery plan;Chowdhary 018: “The system may comprise one or more processors operatively connected to the one or more electronic databases and configured to perform the following steps: (i) receiving, at the one or more computers from a first requestor device, a request to identify an alternate delivery option for a first existing order, wherein the first existing order contains a first product…(iv) determining, by the one or more computers using data in the databases, one or more undelivered in-transit orders including a second product matching the first product; (v)  determining, by the one or more computers, one or more options to reroute at least one of the identified undelivered in-transit orders based at least in part on the received request from the first requestor device; and (vi) providing, from the one or more computers to the first requestor device, at least one of the one or more options to reroute…057, 066-068: The shipping manager 34 may periodically or continually accesses shipping company server or system 46 for data concerning shipping rates, schedules, delivery options, and other information… The shipping manager 34 tracks the order until the product has been delivered at which point the order is complete as shown in end block 245…0192: Vendor 2, may on its own, without the system 10 reroute the delivery from Customer C to Customer A, and then send the updated information to the system 10 to forward to Customer A. After receiving delivery confirmation, the system 10 may then debit/charge Customer A and/or Vendor 2 accordingly…0204: The system 10 may notify one or more of the requesting customers of this link in order to induce an acceptance of a proposed rerouting of an existing order…0224: rerouting or swapping may involve the system 10 instructing, through any suitable means, a party (e.g., a shipping carrier, vendor, customer, etc.) to reroute one or more orders. The system 10 may obtain and provide any necessary information (e.g., name, address, etc.) in order for a party to redirect a delivery. In some exemplary embodiments this may be 
 Claims 8-14 are directed to the system for performing the method of claims 1-7 above.  Since Chowdhary, Patel, Satyanarayana, and Fleckenstein teach the system, the same art and rationale apply. 
 Claims 15-20 are directed to the CRM for performing the method of claims 1-7 above.  Since Chowdhary, Patel, Satyanarayana, and Fleckenstein teach the CRM, the same art and rationale apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access